Title: Conversation with Comte de Moustier, [13 September 1789]
From: Hamilton, Alexander,Moustier, Comte de
To: 



[New York, September 13, 1789]


   
   Projet de M. hamilton, pour liquider les arrérages de la dette tant domestique qu’Etrangére des Etats Unis. Observations de M. de Moustier à ce sujet.

Le 13. de ce mois, M. Hamilton à qui j’avois été faire la veille mon compliment sur sa nomination à la place de Secretaire du Departement des Finances, vint chés moi et m’entretint du projet qu’il avoit de proposer que le Congrès fit un emprunt en hollande pour liquider tous les arrerages de la dette tant domestique qu’etrangere. Il a paru se flatter que cette affaire reussiroit et il entrevoit deja que le revenu des douanes joint à celui de quelques autres branches qu’on pourra creér suffira pour subvenir aux fraix du Gouvernement et à l’acquittement des engagemens publics annuels. Ainsi selon lui qui affirme que le Congrès ne doit plus chercher à eluder ni reculer le payement des dettes publiques, le Roi seroit remboursé purement et simplement aux termes du Contrat au moyen des sommes empruntées en hollande et qui pourroient être versées au tresor Royal. Il est à desirer que les belles esperances de M. Hamilton se realisent. Cependant quelque celerité qu’il apporte à cette operation elle ne peut pas se consommer en moins d’une année. Ce ne sera qu’à la rentrée du Congrès après l’ajournement qui aura lieu à la fin du mois que la premiere ouverture legale pourra s’en faire. Tout ce qu’il paroit que le Congrès fera avant de s’ajourner sera de prescrire au Secretaire des Finances de preparer un raport sur l’etat de la dette publique et sur les moyens d’y pourvoir. Cette resolution sera accompagnée d’une declaration pour faire connoitre l’intention du Congrès de remplir fidelement les engagemens publics. Ce n’est pas de belles paroles que les créanciers des Etats unis ont manqué jusqu’à present. La question est de savoir quels sont les moyens plutôt que les dispositions du Congrès. Si de nouveaux preteurs sont persuadés par les beaux tableaux qu’on leur presentera des ressources actuelles et futures des Etats unis, ce sera très heureux pour les anciens creanciers. Au reste je ne doute pas que M. hamilton ne desire sincerement d’acquitter les Etats unis envers Sa Majesté. Il est né Anglois et je ne le crois pas très bien disposé envers la France; il ne demanderoit pas mieux que d’en degager entierement cette Republique et de la mettre plus intimement en relation avec les Etats généraux des Pays bas, Alliés actuels de l’Angleterre.
M. hamilton m’a demandé dans notre conversation sur la creance du Roi s’il n’y avoit pas eu en france une proposition de faite par une compagnie pour acquerir la creance du Roi sur les Etats unis. Je lui ai repondu que je l’avois oüi dire comme un bruit que rien n’autorisoit et que j’en avois egalement entendu parler ici, mais que
   
   Réponse de M. de Moustier à M. hamilton relative à la créance du Roi sur les Etats Unis.

 je n’avois rien dans mes instructions qui eut aucun rapport à ce projet; que tout se bornoit à me prescrire de rapeller la creance du Roi qui ne doute pas que les Etats unis ne remplissent leurs engagemens envers S.M.; que j’avois cependant pris sur moi, vû la situation particuliere où j’avois trouvé les Etats unis de ne faire aucune demarche à ce sujet et que je m’etois borné à examiner par quel moyen on pourroit faciliter l’acquittement de cette dette. M. hamilton n’a pas fait grande attention à cette idée et il s’est renfermé dans celle qu’il a de payer aux termes du Contrât. Je crois qu’il ne seroit pas faché que le projet de trafiquer de la creance du Roi eut lieu; à en juger par ses rapports avec des speculateurs et agioteurs hardis et bien reconnus. Mais j’ai toujours pensé et j’ai eu l’honneur de Vous observer, Monseigneur, que nous n’avons pas lieu d’être inquiets du remboursement des Sommes que S.M. a avancées aux Etats unis; qu’ils ont plus que les moyens suffisans pour faire honneur à leurs engagemens; qu’en attendant nous pouvons considerer comme un avantage politique le retard qu’éprouve ce remboursement parceque la creance de S.M. 
   
   Motifs qui doivent faire considerer, comme un avantage politique, le retard qu’éprouve le remboursement de la créance de Sa Mté.

est dans l’inactivité actuelle de notre commerce l’unique chainon qui nous lie aux Etats unis; que la dignité du Roi et les egards dûs à Ses Alliés excluent tout arrangement avec une Compagnie de Capitalistes, qui voudroit se charger de cette creance; que les besoins de notre marine et l’avantage de multiplier nos liaisons avec les Etats unis semblent exiger la conclusion d’un arrangement par lequel des munitions navales, des matures et des vivres pour nos Escadres seroient achetés en Amerique avec des Lettres de change tirées sur le Congrès pour le montant des interêts echus annuellemt. J’ai developpé ce plan dans le Memoire No. 3. qui accompagne ma Depêche du 25 Dec. der. Je ne puis que m’y referer, car je crois que M. hamilton n’a pas lui même pour ses mesures la confiance qu’il s’efforce d’inspirer aux autres.

   
   la speculation dans le remboursement de la dette publique des Etats Unis, a été le principal objet du voyage du Sr. Brissot de Warville en Amerique.

Quant à la Compagnie qui doit se former en France pour rembourser la dette publique des Etats unis, je sais que plusieurs Capitalistes ont deja fait les fonds d’un million de piastres; je sais même que cette spéculation a été le principal objet du voyage du Sr. Brissot de Warville, que Vous m’avés fait l’honneur de me recommander. Il s’étoit lié très etroitement avec le premier Commis des Finances, le plus grand agioteur de ce pays ci. Les constituans du Sr. Brissot ne peuvent avoir en vue que de speculer dans les effets publics, ce qui les mineroit infailliblement, ou d’acheter des terres dans l’interieur, dont ils ne pourroient tirer parti qu’en y envoyant des emigrans. Il paroit, Monseigneur, que dans un moment, où le gout des innovations s’est repandu d’un bout du Royaume à l’autre et où la classe inferieure des cultivateurs pourroit être plus facilement excitée à emigrer il ne seroit gueres convenable de favoriser des speculations de ce genre et de leur donner une plus grande etendue en y employant un fonds aussi considerable que la creance de Sa Mté.
